DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one cell retention device” in line 6. This language leaves open the possibility of more than one cell retention device. However, line 9 states “wherein the at least one cell retention device is a gravity cell settler” (emphasis added). This statement appears to limit the structure 
Dependent claims are rejected for the same reason as the base claim upon which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (US Patent 4,184,916) in view of Davis et al. (US Patent Application Publication 2016/0215257).
Regarding claim 1, Tolbert et al. discloses a device (comprising stopper 15, wherein the device reads on an adapter as it is configured to connect various components to a flask) (col. 2 lines 48-68) (Figs. 1-3, sheet 1 of 1) for a cell culture vessel (10) (col. 2 lines 48-51), comprising:
an upper connection (see upper flange-like portion of stopper 15 extending over mouth 14, Fig. 1),
at least one port (col. 2 line 60-col. 3 line 10) (Fig. 1),
a ventilation passage (tube 18 reads on such a passage, as it is a tube through which fluid can travel, see col. 2 lines 60-68 and Fig. 1, and would be fully capable of allowing gas to travel or “vent” from the interior of flask 10),
a lower internal connection (see bottom portion of stopper 15 extending inside of neck portion 13, reads on a lower internal connection suitable for connection to the cell culture vessel) (col. 2 lines 48-60) (Fig. 1) and

As to the limitation of the claimed adapter being sterilizable, any component of the adapter device disclosed Tolbert et al. could be sterilized (that is made, abacterial) by a user by placing the components in an autoclave or subjecting the components to a chemical sterilant. Therefore, the claim limitation does not introduce a patentable distinction over Tolbert et al.
As to the limitation of the cell culture vessel being a shake flask, Tolbert et al. discloses wherein the cell culture is a flask (col. 2 lines 48-60) but not specifically a shake flask. However, it is noted that claim 1 is directed to an adapter, not a shake flask, and therefore the recitation of the adapter being for a shake flask (and more specifically the lower internal connection being suitable for connection to a shake flask) has been given appropriate patentable weight. The adapter disclosed by Tolbert et al. is fully capable of operating in the manner claimed, because it could be inserted into a shake flask (e.g. a shake flask having a neck with the same dimensions as the flask 10 disclosed by Tolbert et al.) such that the lower internal connection is received inside a neck thereof. 
As to the limitation of the adapter being for a small-scale cell culture, with a cultivation volume of 1 mL to 500 mL, this is a recitation of intended use of the claimed adapter. Tolbert et al. discloses placing the adapter onto a flask (10) and discloses the flask may have a volume of 3 or 4 liters (col. 2 line 48-col. 3 line 50). The adapter disclosed by Tolbert et al. would be fully capable of being used in conjunction with a small-scale cell culture having a cultivation volume of 1 mL to 500 mL as claimed, because a user could operate the adapter disclosed by Tolbert et al. with a 500 mL culture within the 3 or 4-liter flask disclosed by Tolbert et al., or with another vessel such as a shake flask containing such a culture. 
Tolbert et al. is silent as to the cell retention device being a gravity cell settler inclined with an angle between 10° and 80° with respect to a horizontal line. Rather, Tolbert et al. discloses wherein the cell retention device comprises filter provided within the flask and a conduit extending from the filter to 
Davis et al. discloses a cell culture device comprising a cell culture vessel containing cells cultured in medium therein (para. 97-98) (Fig. 1, sheet 1 of 12). Davis et al. discloses that one challenge in removing spent medium from a cell culture vessel is how to retain cells within the vessel (para. 4, 28), and that conventional mechanisms such as filters have the disadvantage of becoming clogged over time, thereby adding cost and reducing performance (para. 4, 50). To the solve the problem, Davis et al. provides a gravity cell settler inclined at 45° (para. 97-100) (Fig. 1), the gravity settler configured to allow spent medium to be withdrawn from the vessel while keeping cells within the vessel without the associated disadvantages of filters (para. 4, 45-50, 97-100).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the filter-based cell retention device disclosed by Tolbert et al. with a gravity cell settler inclined at 45° with respect to a horizontal line in the manner disclosed by Davis et al., as Davis et al. discloses that it was known in the art to use such a device to remove spent medium from a cell culture vessel in order to avoid the disadvantages associated with filters, and the skilled artisan would have been motivated to use a more robust, cost-effective method for removing spent medium while retaining cells. 
Regarding claim 6, Tolbert et al. discloses wherein the at least one port is used to connect to the cell retention device (col. 2 line 60-col. 3 line 30) (Fig. 1), and Tolbert et al. in view of Davis et al. teaches the cell retention device being an inclined gravity cell settler as claimed, as set forth above. Therefore, the combination of Tolbert et al. and Davis et al. teaches wherein the cell retention device is connected to the at least one port. 

As to the limitation of wherein the cell retention device is positioned in a liquid phase of the cell culture vessel, this limitation is directed to an intended use of the adapter. The prior art cell retention device is positioned inside the cell culture vessel and would be fully capable of being positioned in a liquid phase (e.g., a user could fill a liquid phase into the cell culture vessel to a degree that the cell retention device is positioned in the liquid phase). 


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (US Patent 4,184,916) in view of Davis et al. (US Patent Application Publication 2016/0215257) as applied to claim 2, above, and in further view of Kauling et al. (US Patent Application Publication 2015/0218501) (already of record).
Regarding claim 4, Tolbert et al. in view of Davis is silent as to the adapter further comprising at least one level sensor.
Kauling et al. discloses a device (comprising stopper 130, wherein the device reads on an adapter as it is configured to connect various components to a vessel) (para. 28-38, 44,  94) (Fig. 1, sheet 1 of 8) for a cell culture vessel (100) (para. 28, 89) comprising a lower internal connection suitable for connection to a cell culture vessel (para. 35) (Fig. 1) and at least one level sensor for fill control within the vessel (para. 29-30, 68).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the adapter disclosed by Tolbert et al. to include at least 
	Regarding claim 5, Tolbert et al. discloses wherein the upper connection is a simple flange-like extension, as set forth above. 
	Tolbert et al. is silent as to the adapter comprising any screw threads. Rather, the stopper (15) disclosed by Tolbert et al. is understood to couple to the neck of the flask via a friction fit, a lower portion of the stopper being inserted into the neck and the upper portion resting atop the neck (col. 2 lines 48-60) (Fig. 1). 
	Kauling et al. discloses a device (comprising stopper 130, wherein the device reads on an adapter as it is configured to connect various components to a vessel) (para. 28-38, 44, 94) (Fig. 1, sheet 1 of 8) for a cell culture vessel (100) (para. 28, 89). The device comprises a stopper configured to be introduced into the neck of the cell culture vessel wherein the stopper is configured to locate various components within the vessel (para. 34-35) (Fig. 1); thus the stopper of Kauling et al. is analogous to that disclosed by Tolber et al. (compare to Fig. 1 of Tolbert et al.). Kauling et al. discloses that the device further comprises an upper connection (120) comprising an external screw thread, the upper connection configured to seal the stopper inside the neck (para. 35) (Fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the adapter taught by Tolbert et al. such that the upper connection is a structure comprises an upper external screw thread for sealing the stopper inside the neck of the flask, as in the invention of Kauling et al., as the skilled artisan would have been motivated to provide a mechanism for sealing the stopper within the flask to prevent contamination of a cell culture process conducted therein. 

16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (US Patent 4,184,916) in view of Davis et al. (US Patent Application Publication 2016/0215257) as applied to claim 2, above, and in further view of Thompson et al. (US Patent 5,817,505).
Regarding claim 16, Tolbert et al. in view of Davis et al. teaches wherein the gravity cell settler is inclined at 45° with respect to a horizontal line, as set forth above. 
Tolbert et al. in view of Davis et al. is silent as to the gravity cell settler being inclined with an angle between 60° and 80° with respect to a horizontal axis. 
Thompson et al. discloses an inclined gravity cell settler (1) in fluid communication with the contents of a cell culture vessel, wherein in operation a cell suspension from the culture vessel flows through the settler such that cells are retained and returned to the cell culture vessel and clarified medium is removed (col. 5 lines 25-37, col. 6 line 55-col. 7 line 54) (Figs. 1-2, sheets 1-2 of 4). Thompson et al. discloses wherein the gravity cell settler is inclined at an angle between 10° and 80° with respect to a vertical line (col. 4 lines 12-20); therefore, Thompson et al. discloses wherein the angle of inclination is 10°-80° with respect to a horizontal line (180° total in a right triangle, see Figs. 1-2). Thompson et al. further discloses that the angle of inclination can be adjusted to separate cells having particular parameters (e.g., to separate a particular cell in a heterogeneous mix) (col. 4 lines 21-33).
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Davis et al. and Thompson et al. disclose general conditions for the angle of inclination of a gravity cell settler with respect to a horizontal line, and the disclosure of Thompson et al. clearly demonstrates that the parameter is a result-effective variable. Therefore, it would not have been inventive to discover an optimum or workable range for the angle of inclination by routine experimentation. 

Tolbert et al. in view of Davis et al. is silent as to the gravity cell settler being inclined with an angle between 70° and 75° with respect to a horizontal axis. 
Thompson et al. discloses an inclined gravity cell settler (1) in fluid communication with the contents of a cell culture vessel, wherein in operation a cell suspension from the culture vessel flows through the settler such that cells are retained and returned to the cell culture vessel and clarified medium is removed (col. 5 lines 25-37, col. 6 line 55-col. 7 line 54) (Figs. 1-2, sheets 1-2 of 4). Thompson et al. discloses wherein the gravity cell settler is inclined at an angle between 10° and 80° with respect to a vertical line (col. 4 lines 12-20); therefore, Thompson et al. discloses wherein the angle of inclination is 10°-80° with respect to a horizontal line (180° total in a right triangle, see Figs. 1-2). Thompson et al. further discloses that the angle of inclination can be adjusted to separate cells having particular parameters (e.g., to separate a particular cell in a heterogeneous mix) (col. 4 lines 21-33).
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Davis et al. and Thompson et al. disclose general conditions for the angle of inclination of a gravity cell settler with respect to a horizontal line, and the disclosure of Thompson et al. clearly demonstrates that the parameter is a result-effective variable. Therefore, it would not have been inventive to discover an optimum or workable range for the angle of inclination by routine experimentation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799